Case 1:21-mj-00122-RMM Document 3 Filed 02/03/21 Page 1 of 28
                  Case 4:21-mj-04008-RJD  Document
                       Case 1:21-mj-00122-RMM      1 Filed3 01/28/21
                                               Document               Page 1Page
                                                             Filed 02/03/21 of 12 2 Page
                                                                                    of 28 ID #1
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                 for the

                                                          District of Columbia


                      United States of America
                                 V.




                         MATHEWCAPSEL


                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        MATHEW CAPSEL
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment       □ Information       □ Superseding Information             Sf Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice          O Order of the Court

This offense is briefly described as follows:
  Entering or remaining in any restricted building or grounds without lawful authority, in violation of 18 U.S.C. 1752 (a)(1)
  and (4): Forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with any any officer or employee of
  the United States, in violation of 18 U.S.C. § 111; Commited or attempted to commit any act to obstruct, impede, or
  interfere with law enforcement officer lawfully engaged in the lawful performance of his official duties, in violation 18
  U.S.C. § 231 (a)(3).


                                                                                                        2021.01.1917:43:23

Date:           01/19/2021                                                                              -OS'OO'
                                                                                          Issuing officer's signature

City and state:          Washington, DC                                     Robin M. Meriweather, U.S. Magistrate Judge
                                                                                           Printed name and title



                                                                 Return

          This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          •




Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
            Case 4:21-mj-04008-RJD
                 Case 1:21-mj-00122-RMM
                                    Document
                                         Document
                                             1 Filed3 01/28/21
                                                       Filed 02/03/21
                                                                Page 2Page
                                                                      of 12 3 Page
                                                                              of 28 ID #2
AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court
                                                                       for the

                                                           District of Columbia

                 United States of America
                               V.

                                                                                     Case No. ^/-                                  Hmo^
                     MATHEWCAPSEL                                                                           3il- mT-J-loOf- £zrb
                      DOB:2

                          Defendants)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021                        in the county of                                                        in the

                      District of           Columbia                 ,the defendant(s) violated:

            Code Section                                                                Offense Description
18U.S.C. 1752 (a)(1) and (4);                  Knowingly entering or remaining in any restricted building or grounds without lawful authority; and knowingly
                                               engages in any act of physical violence against any person or property in any restricted building or grounds: or
                                               attempts or conspires to do so.

                                               Forcibly assaulted resisted, opposed,impeded, intimidated, or interfered with any any officer or employee of the
18U.S.C.§111:                                  United States or of any agency in any branch of the United States Govemment(including any member of the
                                               uniformed services) while engaged in or on account of the performance of official duties
18 U.S.C.§ 231(a)(3)                           Commited or attempted to commit any act to obstruct, impede, or interfere with law enforcement officer lawfully
                                               engaged in the lawful performance of his official duties incident to and during the commission of a civil disorder
                                               which in any way or degree obstructs, delays, or adversely affects commerce or the movement of any article or
                                               commodity in commerce or the conduct or performance of any federally protected function.

         This criminal complaint is based on these facts:
See attached statement of facts.




         Sf Continued on the attached sheet.


                                                                                                               Complainant's signature

                                                                                                 Madison Ramsden, Special Agent, FBI
                                                                                                                Printed name and title


Attested to by the applicant in accordance with the requirements of Fed. R. Grim. P. 4.1 by
Telephone (specify reliable electronic means).
                                                                                                                                2021.01.19
Date:            01/19/2021                                                                                                     17:42:57-OS'OO'
                                                                                                                       Judge's signature

City and state:                         Washington, DC                                          Robin M. Meriweather, US Magistrate Judge
                                                                                                                Printed name and title
       Case 1:21-mj-00122-RMM
  Case 4:21-mj-04008-RJD       Document
                          Document 1 Filed3 01/28/21
                                             Filed 02/03/21
                                                      Page 3Page
                                                            of 12 4 Page
                                                                    of 28 ID #3




                                   STATEMENT OF FACTS


       Your affiant, Madison Ramsden, is a Special Agent with the Federal Bureau of

Investigation and has been so employed since 2019. Currently I am assigned to a squad that

investigates national security matters. Among my duties, I have been tasked with investigating

criminal activity in and around the U.S. Capitol grounds that occurred on January 6, 2021. As a

Special Agent, I am authorized by law or by a Government agency to engage in or supervise the

prevention, detention, investigation, or prosecution of a violation of Federal criminal laws. The

U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. On January 6,2021, National Guard

troops were present to assist the United States Capitol Police. Restrictions aroimd the U.S. Capitol

include permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol. On

January 6, 2021,the exterior plaza ofthe U.S. Capitol was also closed to members ofthe public.

       On January 6, 2021, a joint session ofthe United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members ofthe United States House ofRepresentatives and the United States Senate were

meeting in separate chambers ofthe United States Capitol to certify the vote count ofthe Electoral

College ofthe 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate,a large crowd gathered outside the U.S. Capitol.

As noted above,temporary and permanent barricades were in place around the exterior ofthe U.S.
  Case 4:21-mj-04008-RJD
       Case 1:21-mj-00122-RMM
                          Document
                               Document
                                   1 Filed3 01/28/21
                                             Filed 02/03/21
                                                      Page 4Page
                                                            of 12 5 Page
                                                                    of 28 ID #4




Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;

however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of the U.S. Capitol Police, as others

in the crowd encouraged and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations oflocal and federal law, including scores ofindividuals inside the U.S. Capitol building

without authority to be there.

       The Federal Bureau of Investigation received a number of tips providing videos and

screenshots of MATHEW CAPSEL ("CAPSEL") and his activities relating to the events on

January 6,2021, including the tips detailed below.
       Case 1:21-mj-00122-RMM
  Case 4:21-mj-04008-RJD       Document
                          Document 1 Filed3 01/28/21
                                             Filed 02/03/21
                                                      Page 5Page
                                                            of 12 6 Page
                                                                    of 28 ID #5




       On or about January 8, 2020, the FBI received a tip from Witness 1 who submitted

screenshots of a Facebook page with the name "Mateo Q Capsel" and a video posted by the

Facebook account Witness 1 reported that they had seen multiple videos of CAPSEL "on the

frontline ofthe riot and breach". Witness 1 reported that they were a former neighbor ofCAPSEL

and that CAPSEL was "known to be violent".

       On or about January 13, 2020, the FBI received a tip from Witness 2 who submitted

screenshots ofFacebook posts by "Mateo Q Capsel" stating that they are friends on social media

with CAPSEL and that CAPSEL "was at Capitol building when the protesters and rioters got on

the building before entering" and had video ofthis on his Facebook page.

       Your affiant reviewed video posted on social media in which it appears that CAPSEL is

fighting against National Guardsmen attempting to hold the line with riot shields.

       The following screenshots are taken from a video posted on TikTok by @mateoqcapsel,

an account which I believe to be used by CAPSEL,showing CAPSEL's physical appearance and

attire during the Capitol riot. CAPSEL has distinctive tattoos on his face and neck, and is wearing

a red, white, and blue hat with a design on the front. His black shirt bears a recognizable design,

and he is wearing a brown necklace.
  Case 4:21-mj-04008-RJD
       Case 1:21-mj-00122-RMM
                          Document
                               Document
                                   1 Filed3 01/28/21
                                             Filed 02/03/21
                                                      Page 6Page
                                                            of 12 7 Page
                                                                    of 28 ID #6




        Your affiant compared the aforementioned screenshots with the defendant's driver's

license photograph (depicted below) and confirmed his identity. The defendant has the same

features and identifiable facial tattoo.
 Case 4:21-mj-04008-RJD
      Case 1:21-mj-00122-RMM
                         Document
                              Document
                                  1 Filed3 01/28/21
                                            Filed 02/03/21
                                                     Page 7Page
                                                           of 12 8 Page
                                                                   of 28 ID #7




       The following screenshots are taken from a video posted on TikTok by Witness 3, who

was a witness to the events in the video, and reposted to the account @mateoqcapsel. Your affiant

spoke to Witness 3 who recorded the video and was informed that the timestamp ofthe video was

18:23 EST January 6, 2021. In this video, CAPSEL, identifiable by the tattoos on his face and

neck, and wearing the same hat, shirt, and necklace, is fighting against National Guardsmen until

he is pepper sprayed, as shown in the last screenshot. Specifically, the video depicts CAPSEL

charging against a lined group ofNational Guardsman, running into their protective shields.
Case 4:21-mj-04008-RJD  Document
     Case 1:21-mj-00122-RMM      1 Filed3 01/28/21
                             Document               Page 8Page
                                           Filed 02/03/21 of 12 9 Page
                                                                  of 28 ID #8




                                nSlfci




                          ©mateoqcapsel                         @mateoqcapsei
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 1 Filed
                                       3 01/28/21
                                          Filed 02/03/21
                                                    Page 9Page
                                                           of 1210Page
                                                                   of 28ID #9
Case 4:21-mj-04008-RJD
      Case 1:21-mj-00122-RMM
                        Document
                             Document
                                 1 Filed301/28/21
                                           Filed 02/03/21
                                                    Page 10Page
                                                            of 1211Page
                                                                    of 28ID #10




       Based on the foregoing, your affiant submits that there is probable cause to believe that

CAPSEL violated 18 U.S.C. § 1752(a)(1) and (4), which makes it a crime to (1)knowingly enter

or remain in any restricted building or grounds without lawful authority to do so; and(4)knowingly

engages in any act of physical violence against any person or property in any restricted building

or grounds; or attempts or conspires to do so. For purposes ofSection 1752 ofTitle 18,a "restricted

building" includes a posted, cordoned off, or otherwise restricted area of a building or grounds

where the President or other person protected by the Secret Service, including the Vice President,
      Case 1:21-mj-00122-RMM
Case 4:21-mj-04008-RJD       Document
                        Document 1 Filed301/28/21
                                           Filed 02/03/21
                                                    Page 11Page
                                                            of 1212Page
                                                                    of 28ID #11




is or will be temporarily visiting; or any building or grounds so restricted in conjunction with an

event designated as a special event of national significance.

       Your affiant also submits that there is probable cause to believe that CAPSEL violated 18

U.S.C. § 111, which makes it a crime to forcibly assault, resist, oppose, impede, intimidate, or

interfere with any person designated in section 1114 ofthis title (see below) while engaged in or on

account ofthe performance of official duties. Section 111 applies to "any officer or employee ofthe

United States or ofany agency in any branch ofthe United States Government(including any

member ofthe uniformed services)." 18 U.S.C. § 1114.
      Case 1:21-mj-00122-RMM
Case 4:21-mj-04008-RJD       Document
                        Document 1 Filed301/28/21
                                           Filed 02/03/21
                                                    Page 12Page
                                                            of 1213Page
                                                                    of 28ID #12




        Finally, your affiant submits there is probable cause to believe that CAPSEL violated 18

U.S.C. § 231(a)(3), which makes it unlawful to commit or attempt to commit any act to obstruct,

impede, or interfere with any fireman or law enforcement officer lawfully engaged in the lawful

performance of his official duties incident to and during the commission of a civil disorder which

in any way or degree obstructs, delays, or adversely affects commerce or the movement of any

article or commodity in commerce or the conduct or performance of any federally protected

function. For purposes of Section 231 of Title 18, a federally protected function means any

function, operation, or action carried out, under the laws ofthe United States, by any department,

agency, or instrumentality ofthe United States or by an officer or employee thereof. This includes

the Joint Session of Congress where the Senate and House count Electoral College votes.


                                                        Respectfully submitted.




                                                        special Agent Madison Ramsden
                                                        Federal Bureau ofInvestigation

Attested to by the applicant telephonically in accordance with the requirements of Fed. R.
Grim. P. 4.1 by telephone, this 19''' day of January 2021.
                                                         .
                                                         ^    ■ y.v     2021.01.19
                                                                         7.4^. g _Q5,QQ,
                                                        ROBIN M. MERIWEATHER,
                                                        U.S. MAGISTRATE JUDGE
 Case 4:21-mj-04008-RJD
      Case 1:21-mj-00122-RMM
                         Document
                              Document
                                  11 Filed
                                        3 01/29/21
                                           Filed 02/03/21
                                                     Page Page
                                                          1 of 1 14Page
                                                                    of 28ID #26




                   UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

Margaret M. Robertie                                                              Tel: 618.439.7760
      Clerk of Court                                                              Fax: 618.435.2409
                                    OFFICE OF THE CLERK
                                   301 WEST MAIN STREET
                                   BENTON, ILLINOIS 62812


January 29, 2021


Clerk, U.S. District Court
District of Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001


RE:     USA v. Mathew Capsel
        21-MJ-122-RMM
        (SDIL: 21-MJ-4008-RJD)

       On January 29, 2021, a removal proceeding was held in the above matter before
Magistrate Judge Reona J. Daly. Enclosed you will find a certified copy of the docket entries.
       You may access electronically filed documents in this case at our ECF/PACER web
address: http://ecf.ilsd.uscourts.gov. In the event you are unable to retrieve the documents, please
contact the undersigned for direct transmission. Any documents not available electronically are
enclosed in paper format.
       Please acknowledge receipt by returning a date stamped copy of this letter. Thank you.

                                              Sincerely,

                                              Margaret M. Robertie
                                              Clerk of Court

                                              By: s/ Jamie Melson
                                              Courtroom Deputy to
                                              U.S. Magistrate Judge Reona J. Daly
                                              618-439-7754 (Direct)
                                              Jamie_Melson@ilsd.uscourts.gov
        Case Case
             4:21-mj-04008-RJD
                  1:21-mj-00122-RMM
                                Document
                                     Document
                                         3 Filed
                                               3 01/29/21
                                                  Filed 02/03/21
                                                            Page 1Page
                                                                   of 1 15
                                                                         Page
                                                                           of 28
                                                                               ID #13

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                   )       MINUTES OF INITIAL APPEARANCE ON REMOVAL
                                            )       & DETENTION HEARING
                                            )
    vs.                                     )       CASE NO.       21-MJ-4008-RJD
MATHEW CAPSEL,                              )
                                            )       DATE: January 29, 2021
               Defendant.                   )       LOCATION: Benton


PRESENT: HONORABLE REONA J. DALY, U. S. MAGISTRATE JUDGE

DEPUTY CLERK: Jamie Melson           REPORTER:      Chris LaBuwi

COUNSEL FOR GOVERNMENT: Casey Bloodworth, AUSA

COUNSEL FOR DEFENDANT: Angela Hill, AFPD, for proceedings in this district

[x]   Defendant appears in open court via video from the Williamson Co. Jail pursuant to arrest on warrant
      issued in the District of Columbia

[x]    Defendant consents to hearing via video teleconferencing.

[x]    Counsel for the government and defendant are present via video conference.

[x]    Financial Affidavit filed. Request for appointment of counsel granted and Federal Public Defender
       appointed for proceedings in this district.

[x]    Defendant has received and reviewed a copy of the Arrest Warrant and
         [] Indictment [ ] Information [x] Criminal Complaint
         [ ] Order          [] Petition to Revoke Supervised Release/Probation

[x] Defendant advised of constitutional rights.

[x] Defendant waives identity hearing. The Court finds to be voluntary and counseled.
    Waiver accepted. Defendant is found to be the person named in the charging documents.

[x] Defendant waives preliminary hearing. The Court finds to be voluntary and counseled.
    Waiver accepted. Probable cause found to proceed.

[x]   Oral Motion to Detain made by the Government. Parties have received and reviewed the pretrial
      services report. Proffer of evidence through counsel. Arguments heard. The Government’s oral
      motion to Detain is DENIED.

[x] Person Recognizance bond to enter. Defendant is set to appear in the District of Columbia before HON.
         JUDGE ROBIN M. MERIWEATHER on FEBRUARY 4, 2021 AT 1:00 P.M. via video.
Case Case
     4:21-mj-04008-RJD  Document
          1:21-mj-00122-RMM      4 Filed
                             Document  3 01/29/21   Page 1Page
                                          Filed 02/03/21   of 1 16
                                                                 Page  ID #14
                                                                   of 28




                                                               4008




     January 29, 2021                      /s/Angela J. Hill
Case Case 1:21-mj-00122-RMM
     4:21-mj-04008-RJD       Document
                        Document       3 01/29/21
                                 6 Filed  Filed 02/03/21
                                                    Page 1Page
                                                           of 1 17 of 28
                                                                 Page  ID #16




                                                    21-MJ-4008-RJD




                                /s/Angela J. Hill
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 8 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 1Page
                                                           of 2 18
                                                                 Page
                                                                   of 28
                                                                       ID #18
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 8 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 2Page
                                                           of 2 19
                                                                 Page
                                                                   of 28
                                                                       ID #19
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 9 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 1Page
                                                           of 5 20
                                                                 Page
                                                                   of 28
                                                                       ID #20
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 9 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 2Page
                                                           of 5 21
                                                                 Page
                                                                   of 28
                                                                       ID #21
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 9 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 3Page
                                                           of 5 22
                                                                 Page
                                                                   of 28
                                                                       ID #22
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 9 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 4Page
                                                           of 5 23
                                                                 Page
                                                                   of 28
                                                                       ID #23
Case Case
     4:21-mj-04008-RJD
          1:21-mj-00122-RMM
                        Document
                             Document
                                 9 Filed
                                       3 01/29/21
                                          Filed 02/03/21
                                                    Page 5Page
                                                           of 5 24
                                                                 Page
                                                                   of 28
                                                                       ID #24
 Case 4:21-mj-04008-RJD
      Case 1:21-mj-00122-RMM
                         Document
                              Document
                                  10 Filed
                                        3 01/29/21
                                           Filed 02/03/21
                                                     Page Page
                                                          1 of 1 25Page
                                                                    of 28ID #25




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS
                                BENTON DIVISION


UNITED STATES OF AMERICA,                   )
     Plaintiff,                             )
                                            )
v.                                          )       Case No.: 21-MJ-4008-RJD
                                            )
MATHEW CAPSEL,                              )
    Defendant.                              )


     ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(f)

       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both the
prosecutor and defense counsel present, confirms the government’s obligation to disclose
favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,
and orders it to do so. Favorable evidence under Brady need have only some weight and includes
both exculpatory and impeaching evidence. Failure to produce such evidence in a timely manner
may result in sanctions, including, but not limited to, adverse jury instructions, dismissal of
charges, and contempt proceedings.



       DATED:       January 29, 2021



                                                    s/Reona J. Daly
                                                    HON. REONA J. DALY
                                                    UNITED STATES MAGISTRATE JUDGE
2/3/2021               Case 1:21-mj-00122-RMM Document    3 District
                                                CM/ECF - U.S. FiledCourt:ilsd
                                                                     02/03/21 Page 26 of 28
                                                                                                                           CLOSED

                                           U.S. District Court
                                   Southern District of Illinois (Benton)
                           CRIMINAL DOCKET FOR CASE #: 4:21-mj-04008-RJD-1


 Case title: USA v. Capsel                                                              Date Filed: 01/28/2021
 Other court case number: 21-mj-122-RMM District of Columbia                            Date Terminated: 01/29/2021


 Assigned to: Magistrate Judge Reona J.
 Daly

 Defendant (1)
 Mathew Capsel                                                            represented by Angela J. Hill
 TERMINATED: 01/29/2021                                                                  Federal Public Defender's Office - Benton
                                                                                         401 West Main Street
                                                                                         P.O. Box 1075
                                                                                         Benton, IL 62812
                                                                                         618-435-2552
                                                                                         Email: angela_hill@fd.org
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: Public Defender or
                                                                                         Community Defender Appointment

 Pending Counts                                                                          Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                       Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                              Disposition
 18:1752 (a)(1) and (4) - Knowingly entering
 or remaining in any restricted building or
 grounds without lawful authority; and
 knowingly engages in any act of physical
 violence against any person or property in
 any restricted building or grounds: or
 attempts or conspires to do so.



https://ecf.ilsd.uscourts.gov/cgi-bin/DktRpt.pl?142068505757158-L_1_0-1                                                              1/3
2/3/2021               Case 1:21-mj-00122-RMM Document    3 District
                                                CM/ECF - U.S. FiledCourt:ilsd
                                                                     02/03/21 Page 27 of 28
 Plaintiff
 USA                                                                      represented by Casey E. A. Bloodworth
                                                                                         Assistant U.S. Attorney - Benton
                                                                                         402 West Main Street
                                                                                         Suite 2A
                                                                                         Benton, IL 62812
                                                                                         618-439-3808
                                                                                         Fax: 618-439-2401
                                                                                         Email: casey.bloodworth@usdoj.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: Assistant US Attorney


  Date Filed             #    Docket Text
  01/27/2021                  Arrest of Mathew Capsel. (jlm) (Entered: 01/28/2021)
  01/28/2021             1 Copy of Arrest Warrant and Complaint from District of Columbia as to Mathew Capsel.
                           (jlm) (Entered: 01/28/2021)
  01/28/2021             2 NOTICE OF HEARING as to Mathew Capsel. Initial Appearance - Rule 40/5(c)(3) set for
                           1/29/2021 at 9:30 AM via video before Magistrate Judge Reona J. Daly. While the federal
                           courthouse currently has limited public seating due to the health pandemic, full access to
                           this hearing is available remotely. Instructions to join the hearing are as follows: Call toll
                           free 1-888-273-3658, when prompted enter Access Code 1770924. In light of the public
                           health crisis due to the COVID-19 virus and per the other reasons set forth in Amended
                           Administrative Order #266, the Court finds that full access to the press and public cannot
                           be afforded for this hearing. Other alternatives to closure were considered, but at this time
                           the Court only has the technological capability to allow access by teleconference.
                           (jlm)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                           DOCUMENTATION WILL BE MAILED. (Entered: 01/28/2021)
  01/29/2021             3 Minute Entry for proceedings held before Magistrate Judge Reona J. Daly: Initial
                           Appearance in Rule 40/5(c)(3) Proceedings as to Mathew Capsel held on 1/29/2021.
                           Federal Public Defender appointed. Identity Hearing waived. Preliminary Hearing waived.
                           Oral Motion to Detain by the Government is DENIED. Personal Recognizance Bond to
                           enter. (Court Reporter Chris LaBuwi.) (jlm) (Entered: 01/29/2021)
  01/29/2021             4 Consent to Use of Video Teleconferencing by Mathew Capsel. (jlm) (Entered: 01/29/2021)
  01/29/2021             5 CJA 23 Financial Affidavit by Mathew Capsel. (jlm) (Entered: 01/29/2021)
  01/29/2021             6 WAIVER of Rule 5 & 5.1 Hearings by Mathew Capsel. Identity Hearing and Preliminary
                           Hearing waived. (jlm) (Entered: 01/29/2021)
  01/29/2021             7 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Mathew Capsel for
                           proceedings in this district only. Signed by Magistrate Judge Reona J. Daly on 1/29/2021.
                           (jlm) (Entered: 01/29/2021)
  01/29/2021             8 Appearance Bond Entered as to Mathew Capsel. (jlm) (Entered: 01/29/2021)
  01/29/2021             9 ORDER Setting Conditions of Release as to Mathew Capsel. Signed by Magistrate Judge
                           Reona J. Daly on 1/29/2021. (jlm) (Entered: 01/29/2021)
  01/29/2021            10 ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(f) as to
                           Mathew Capsel. Signed by Magistrate Judge Reona J. Daly on 1/29/2021. (jlm) (Entered:
                           01/29/2021)
https://ecf.ilsd.uscourts.gov/cgi-bin/DktRpt.pl?142068505757158-L_1_0-1                                                       2/3
2/3/2021               Case 1:21-mj-00122-RMM Document          3 District
                                                      CM/ECF - U.S.  FiledCourt:ilsd
                                                                            02/03/21 Page 28 of 28
  01/29/2021           11 Letter from Clerk, Southern District of Illinois to Clerk, District of Columbia. (jlm)
                           (Entered: 01/29/2021)



                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 02/03/2021 09:52:04
                                    PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                               Search       4:21-mj-04008-
                                    Description: Docket Report
                                                                               Criteria:    RJD
                                    Billable
                                                    2                          Cost:        0.20
                                    Pages:
                                                                               Exempt
                                    Exempt flag: Exempt                                     Always
                                                                               reason:


PACER fee: Exempt




https://ecf.ilsd.uscourts.gov/cgi-bin/DktRpt.pl?142068505757158-L_1_0-1                                            3/3
